DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 06/28/2022 and Applicant’s request for reconsideration of application 15/205709 filed 08/26/2022.
Claims 1-9 have been examined with this office action.

Based on the examiner’s review of the disclosure of the present application, the examiner presently has no suggestions which will overcome the Alice 35 USC § 101 rejection as found in this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of performing a financial transaction between a remittor and a remittee without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a method. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claims 1 comprises inter alia the functions or steps of  “performing an electronic financial transaction between a remittor and a remittee over a communications network via a terminal device and a deposit amount managing system including a deposit amount managing device, wherein, the terminal device includes an electronic display device, a first central processing unit, and a first non-transitory computer readable storage medium, the terminal device programmed to communicate with the deposit amount managing device;	the deposit amount managing device comprises a server having a second central processing unit and a second non-transitory computer readable storage medium, the deposit amount managing device programmed to communicate with a third non-transitory computer readable storage medium having a plurality of deposit amount storage units, each deposit amount storage unit having a plurality of separate storages each corresponding to a designated currency, the deposit amount managing device programmed to access an account at a financial institution;	wherein, the electronic display device displays a user interface including information corresponding to a remittance amount and account information corresponding to a remittee, wherein the method comprises the steps of:	providing a deposit account associated with user identification information in a the third non-transitory computer readable storage medium in communication with the deposit amount managing device and storing a deposit in the deposit account;	when the user identification information is sent from the terminal device to the server of the deposit amount managing device via a server of a service management center, sending transfer request information from the server of the deposit amount managing device to a  server of the financial institution system; and	in the server of the financial institution system having received the transfer request information, performing transfer from an account at the financial institution associated with the deposit amount managing system to an account at the financial institution associated with the service management center”. 

Claims 9 comprises inter alia the functions or steps of “performing an electronic financial transaction between a remittor and a remittee over a communications network via a terminal device and a deposit amount managing system including a deposit amount managing device, wherein, the terminal device includes an electronic display device, a first central processing unit, and a first non-transitory computer readable storage medium, the terminal device programmed to communicate with the deposit amount managing device;	the deposit amount managing device comprises a server having a second central processing unit and a second non-transitory computer readable storage medium, the deposit amount managing device programmed to communicate with a third non-transitory computer readable storage medium including a plurality of deposit amount storage units, each deposit amount storage unit having a plurality of separate storages each corresponding to a designated currency, the deposit amount managing device programmed to access an account at a financial institution;	wherein, the electronic display device displays a user interface including information corresponding to a remittance amount and account information corresponding to a remittee, wherein the method comprises the steps of:	providing a deposit account associated with user identification information in the third non-transitory computer readable storage medium  in communication with the deposit amount managing device and storing a deposit in the deposit account;	when the user identification information is sent from the terminal device to the server of the deposit amount managing device via a server of a service management center, determining via the deposit amount managing device whether the plurality of deposit amount storage units includes a deposit account associated with the service management center; and	performing a transfer directly from the deposit account in the deposit amount storage unit  associated with the user information to the deposit account in the deposit amount storage unit associated with the service management center“.

The abstract ideas are shown in bold and the additional elements are shown un-bolded.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Performing a financial transaction between a remittor and a remittee is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer (deposit amount managing device and terminal device) performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a deposit amount managing device and terminal device which contain central processing units, non-transitory computer readable storage medium, and displays which communicate over a network. However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0085 0193-0205]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2-8, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. Note that the present application is a continuation of Application 13/384118 which was appealed and for which the examiner was Affirmed on 10/27/2020. As in application 13/384118, the claims merely use the computer as a tool to implement the abstract ideas of the claims. There is no improvement to the underlying apparatus. Regarding applicant’s argument that “the subject matter of the instant claims comprises a very specific arrangement of system components that conduct very specific communications between one another, to generate and display specific graphical user interfaces that allow users to select and input specific information, and execute specific improved processes between one another that improve the overall processes of performing electronic transactions between specific users, components, user accounts and/or storage devices/areas”, there is no improvement to any of the components in the arrangement. Instead, each components perform there intended function of receiving, processing, and displaying data. As such, the technical environment is merely used as a tool for implementation of the abstract idea of the claims. That abstract idea being identified by the applicant as “a user may make a payment for a product or service without having need of an account at a financial institution and/or without having his/her personal information provided to or associated with a financial institution, which is helpful for those individuals that do not have access to an account at a financial institution, e.g., users in rural areas with no banking systems or migrant workers. Additionally, as set forth in paragraph [0191] of the published application, “[w]ith the service providing system 6 of the present embodiment, the user is able to play at a sports book without a need of opening his/her own account at a financial institution” which are all business objective not a technical solution to a technical problem. As such, the examiner maintains the rejection Merely using a data structure to define storage areas or units into different categories is known art and is analogous to using categories to organize, store, and transmit information. 
 
Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-B submitted 08/27/2021 used as prior art and in the conclusion section in the office action submitted 08/27/2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
10/02/2022